Citation Nr: 1206402	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-42 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating higher than 20 percent for thoracolumbar strain with degenerative disease at L5-S1, from May 20, 2010.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from June 2005 to November 2005 and September 2007 to October 2008.  He also had an additional five months and ten days of active service.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The case was most recently before the Board in May 2011.  At that time, the Board denied entitlement to an initial rating higher than 10 percent for thoracolumbar strain with degenerative disc disease at L5-S1, prior to May 20, 2010.  As such, that issue is no longer on appeal.

In May 2011, the Board also remanded a claim of service connection for a right knee disability.  In July 2011, the RO granted service connection for right knee patellofemoral syndrome.  Because this benefit was granted, the claim of service connection for a right knee disability is no longer before the Board.

The Board also remanded the issues of entitlement to an initial disability in excess of 20 percent for service-connected residuals of a cold injury of both the right and left foot.  The RO was to issue a statement of the case (SOC) to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2011, prior to the issuance of a SOC, the Veteran indicated that he was completely satisfied with the evaluations and that the appeal should be considered satisfied.  Because the Veteran effectively withdrew his notice of disagreement with the two issues, the issuance of a SOC was not necessary and the remand was therefore substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a rating higher than 20 percent for thoracolumbar strain with degenerative disease at L5-S1, from May 20, 2010.

The Veteran was afforded the most recent VA examination, in part, to determine the range of motion of his lumbar spine in July 2011.  The Board notes that the examination report indicates that there was objective evidence of pain on active range of motion of the lumbar spine; however, there is no notation in the examination report of the degrees at which pain occurred on active range of motion, even though the report clearly indicates there was objective evidence of pain on active range of motion.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board finds that a remand is necessary to determine the degree at which pain occurs during range of motion tests and the degree to which pain may cause functional loss.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca and Mitchell.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

It appears that the Veteran continues to receive regular treatment at the VA Medical Center (VAMC) in Milwaukee, Wisconsin.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since June 2011) from the Milwaukee VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service- connected thoracolumbar strain with degenerative disc disease at L5-S1.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. See 38 C.F.R. § 3.655 (2011).)  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional functional loss due to these factors.  To the extent possible, characterize any functional loss in terms of degrees.  The examiner should indicate whether the Veteran has ankylosis.  The examiner should also note whether the Veteran has a diagnosis of intervertebral disc syndrome and the total duration of incapacitating episodes over the past 12 months, if any.  In addition, the examiner should identify any neurological manifestations resulting from the service-connected thoracolumbar strain with degenerative disc disease at L5-S1.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

